Filed 12/28/22 In re T.C. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 In re T.C. et al., Persons Coming                                B320484
 Under the Juvenile Court Law.

 LOS ANGELES COUNTY                                               (Los Angeles County
 DEPARTMENT OF CHILDREN                                           Super. Ct.
 AND FAMILY SERVICES,                                             Nos. 18LJJP00463A,
                                                                  18LJJP00463B,
           Plaintiff and Respondent,                              18LJJP00463C)

           v.

 T.C. et al.,

           Defendants and Appellants.


     APPEALS from orders of the Superior Court of Los Angeles
County, Susan Ser, Judge. Conditionally reversed and
remanded.
     Jill Smith, under appointment by the Court of Appeal, for
Defendant and Appellant T.C.
      Jack A. Love, under appointment by the Court of Appeal,
for Defendant and Appellant D.B.
      Dawyn R. Harrison, Interim County Counsel, Kim Nemoy,
Assistant County Counsel, and Jacklyn K. Louie, Deputy County
Counsel, for Plaintiff and Respondent.
      Nancy Sarinana for Minors.
                        ——————————
      T.C. (mother) and D.B. (father) separately appeal from the
May 11, 2022 order terminating parental rights over their three
children (born July 2013, December 2015, and October 2017)
pursuant to Welfare and Institutions Code section 366.26. Both
parents contend that the termination order should be reversed
and remanded for compliance with the inquiry and notice
requirements of the Indian Child Welfare Act of 1978 (ICWA;
25 U.S.C. § 1901 et seq.) and related California statutes (Welf.
& Inst. Code, § 224 et seq.). No interested party filed a
respondent’s brief. Instead, counsel for all parties, including the
Los Angeles County Department of Children and Family Services
(the Department), parents, and minors, filed a joint application
and stipulation requesting a conditional reversal and remand to
the juvenile court for compliance with ICWA and the issuance of
an immediate remittitur.
      The parties agree, and we concur, the record demonstrates
that the Department did not meet the initial inquiry
requirements of ICWA and related California provisions. (In re
H.V. (2022) 75 Cal.App.5th 433, 438.) Although the parents both
denied Indian ancestry, neither the court nor the Department
asked available extended relatives about the possibility of Indian
ancestry. Paternal grandmother was present in court at a
hearing on November 25, 2019, but the court did not conduct an




                                 2
ICWA inquiry on the record. The children were initially placed
with paternal grandmother, but despite being in communication
with her, the Department never asked her about the possibility of
Indian ancestry. Father also provided the contact information for
paternal great-aunt, but the Department had not been able to
make contact with her.
       After reviewing the entire record, we find that the
statutory requirements set forth in Code of Civil Procedure
section 128, subdivision (a)(8) for a stipulated reversal have been
satisfied here. (In re Rashad H. (2000) 78 Cal.App.4th 376, 379–
382.)




                                3
                         DISPOSITION

       The juvenile court’s May 11, 2022, order terminating
parental rights under Welfare and Institutions Code section
366.26 is conditionally reversed and remanded for proceedings
required by this opinion. The court shall order the Department
to make reasonable efforts to interview available extended
relatives, including paternal grandmother, about the possibility
of the minor’s Indian ancestry and to report on the results of the
Department’s investigation. Nothing in this disposition
precludes the court from ordering additional inquiry of others
having an interest in the minor. Based on the information
reported, if the court determines that no additional inquiry or
notice to tribes is necessary, the order terminating parental
rights is to be reinstated. If additional inquiry or notice is
warranted, the court shall make all necessary orders to ensure
compliance with ICWA and related California law.
       The remittitur shall issue forthwith.
       NOT TO BE PUBLISHED.



                                     MOOR, J.

I concur:



            RUBIN, P. J.




                                 4
In re T.C. et al.
B320484



BAKER, J., Dissenting




      I would reject the parties’ stipulation to remand the matter
to the juvenile court. For reasons I have previously explained at
length, this court cannot properly make the findings required by
Code of Civil Procedure section 128, subdivision (a)(8). (In re A.C.
(Dec. 12, 2022, B319752) ___ Cal.App.5th ___ [2022 WL
17578314, *1] (dis. opn. of Baker, J.); In re H.V. (2022) 75
Cal.App.5th 433, 441 (dis. opn. of Baker, J.); see also In re
Rashad H. (2000) 78 Cal.App.4th 376, 380 [“[T]here could be an
adverse effect on the adoptive parents’ rights if there were a
stipulated reversal of a Welfare and Institutions Code section
366.26 parental termination rights order. A stipulated reversal
could further delay the conclusion of the adoption process”].)




                            BAKER, J.